          Case 6:16-cv-00173-RP Document 678 Filed 07/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 JANE DOE 1, et al.,                             §
                                                 §
                         Plaintiffs,             §              6:16-CV-173-RP
                                                 §
 v.                                              §              Consolidated with
                                                 §              6:17-CV-228-RP
 BAYLOR UNIVERSITY,                              §              6:17-CV-236-RP
                                                 §
                         Defendant.              §



                   PEPPER HAMILTON’S ADVISORY TO THE COURT


        In working to ready the Baylor materials in Pepper Hamilton’s possession for transmission

to the (still to be identified) e-discovery vendor, and in reviewing the transcript of the June 17

hearing, counsel realized that at the hearing he had inadvertently misstated one part of the data

Pepper Hamilton has on hand. This advisory clarifies that information. Counsel for the parties have

also been separately advised by letter.

        At the hearing - at pages 53 to 55 of the transcript - counsel described a Relativity database

containing approximately 282 gigabytes of Baylor data, and separately described a hard drive that

Pepper Hamilton had received from PwC at the end of Pepper Hamilton’s representation of Baylor.

The description implied that the hard drive and the 282-gigabyte Relativity database were separate

and distinct, and suggested that the hard drive may contain some larger set of data from which the

282-gigabyte Relativity data set was culled. It does not.

        To clarify, Pepper Hamilton is not in possession of any source data set larger than the 282-

gigabyte Relativity database, and the only copy of that 282-gigabyte Relativity database in Pepper

Hamilton’s possession is the version that Pepper Hamilton understands to be actually on the hard
          Case 6:16-cv-00173-RP Document 678 Filed 07/08/19 Page 2 of 2



drive received from PwC in March 2017. Pepper Hamilton is not in possession of any other copy of

that database.

       During Pepper Hamilton’s representation, that database was maintained at PwC. At the time,

authorized Pepper personnel could access the PwC database over the internet with a username and

password. When the Baylor representation moved to Cozen O’Conner, Pepper Hamilton’s access to

the PwC database was terminated. When Pepper Hamilton’s representation concluded, the firm

received from PwC a hard drive, which it understands contains a snapshot of the 282-gigabyte

Relativity database as of the time the Baylor representation was transferred to Cozen O’Connor.

       As stated at the hearing, Pepper Hamilton has never accessed the contents of that hard

drive. Its description of the contents of the hard drive is based on its understanding that PwC sent

the firm what is described in PwC’s transmittal letter that accompanied the hard drive.

                                               Respectfully submitted,

                                               By: /s/ William D. Cobb, Jr.
                                               WILLIAM D. COBB, JR.
                                               Texas Bar No. 04444150
                                               wcobb@cobbmartinez.com

                                               COBB MARTINEZ WOODWARD PLLC
                                               1700 Pacific Avenue, Suite 3100
                                               Dallas, Texas 75201
                                               (214) 220-5201
                                               (214) 220-5251 (Fax)


Dated: July 8, 2019                            Attorneys for Pepper Hamilton LLP




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing has been served upon counsel of
record via the court’s electronic case filing system and/or facsimile on July 8, 2019.


                                                       /s/ William D. Cobb, Jr.
                                                       WILLIAM D. COBB, JR.
